I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON




RHONDA LEE SM TH ( BALI LES)
             I                                  )   BRADLEY COUNTY
                                                )   03A01- 9606- CH- 00195
       Pl a i nt i f f - Appe l l a nt          )
                                                )
                                                )
       v.                                       )   HON. EARL H. HENLEY,
                                                )   CHANCELLOR
                                                )
HOM BENEFI CI AL LI FE
    E                                           )   APPEAL DI SM SSED I N PART;
                                                                I
I NSURANCE COMPANY                              )   J UDGMENT AFFI RMED I N PART,
                                                )   VACATED I N PART, a nd REM ANDED
       De f e nda nt - Appe l l e e             )




W LLI AM J . BROW OF CLEVELAND FOR APPELLANT
 I               N

M CHAEL E. CALLAW OF CLEVELAND FOR APPELLEE
 I               AY

CHARLES W BURSON, At t or ne y Ge ne r a l a nd Re por t e r , a nd
          .
J OHN A. MOORE, As s i s t a nt At t or ne y Ge ne r a l , NASHVI LLE, FOR
LARRY W ALLACE, Di r e c t or o f t he TENNESSEE BUREAU OF I NVESTI GATI ON




                                   O P I N I O N




                                                                      Godda r d, P. J .




               Thi s c a s e i s be f or e us pur s ua nt t o t he gr a nt of t wo

Ru l e 9 I nt e r l oc ut or y Appe a l s , one t o Pl a i nt i f f Rhonda Le e Smi t h

a nd t h e ot he r t o La r r y W l l a c e , i n hi s of f i c i a l c a pa c i t y a s
                                 a

Di r e c t o r of t he Te nne s s e e Bur e a u of I nve s t i ga t i on.
                The s ui t gi vi ng r i s e t o t he s e a ppe a l s s t e ms f r om t he

d i s a p p e a r a nc e of Cha r l e s Ve r non Smi t h i n J une of 1985, whi l e h e
                                                 1
wa s ma r r i e d t o M . Ba l i l e s .
                       s                               Pr i or t o hi s di s a ppe a r a nc e , M .
                                                                                                 r

Smi t h p ur c ha s e d a whol e l i f e i ns ur a nc e pol i c y f r om Home

Be n e f i c i a l i n t he a mount of $100, 000 wi t h a c c i de nt a l de a t h

b e n e f i t s i n a n a ddi t i ona l a mount of $100, 000.                            Thi s pol i c y na me d

M . Ba l i l e s a s t he b e ne f i c i a r y.
 s                                                             I t i s M . Ba l i l e s '
                                                                        s                          t he or y t ha t

M . Smi t h wa s t he vi c t i m of a c ont r a c t ki l l i ng by Bobby Cha dwi c k
 r

a t t h e i ns t a nc e of De no M Ke nz i e .
                                  c



                Al t hough ot he r i s s ue s a r e r a i s e d i n t hi s Cour t , we ma y

o n l y c o n s i de r t hos e i s s ue s s pe c i f i e d i n t he Tr i a l Cour t ' s or de r s

g r a n t i n g t he s e a ppe a l s :



                                          MS. BALI LES APPEAL



                 I t i s t he r e f or e ORDERED, ADJ UDGED AND DECREED THAT
        t h e mot i on of t he de f e nda nt Home Be ne f i c i a l Li f e
        I n s ur a nc e Compa ny t o s t r i ke t he de pos i t i ons of Shi r l e y
        Ha mi l t on a nd Spe c i a l Age nt Ge r a l d Pr e s l e y of t he
        Te nne s s e e Bur e a u of I nve s t i ga t i on i s gr a nt e d.

                 I t i s f ur t he r ORDERED t ha t t he pl a i nt i f f i s
        g r a nt e d a n i nt e r l oc ut or y a ppe a l t o t he Cour t of Appe a l s
        a s t o t he i s s ue s of t he s t r i ki ng of t he de pos i t i ons a s
        we l l a s t he pl a i nt i f f ' s mot i on f or s umma r y j udgme nt ,
        a n d t he t r i a l da t e of Apr i l 29, 1996 i s c ont i nue d
        p e ndi ng t hi s a ppe a l .




        1
                S h e wa s s u b s e q u e n t l y d i v o r c e d f r o m M .
                                                                            r    S mi t h o n J u l y 3 1 ,   1985.

                                                           2
                                           MR. WALLACE' S APPEAL



                 It is         f ur t he r ORDERED t ha t             t he Te nne s s e e Bur e a u of
        I n ve s t i ga t i    on a nd Spe c i a l Age nt             Ge r a l d Pr e s l e y a r e
        g r a nt e d a n       i nt e r l oc ut or y a ppe a l        t o t he Cour t of Appe a l s
        a s t o t he i         s s ue of whe t he r t he             de pos i t i ons a r e
        p r i vi l e ge d      a nd not s ubj e c t t o i            nt r oduc t i on a s e vi de nc e
        at t r i al .



                 I n a ddr e s s i ng t he f i r s t poi nt s r a i s e d by M . Ba l i l e s ,
                                                                              s

we mu s t f i r s t l ook t o t he de f i ni t i on of he a r s a y f ound i n Rul e 8 0 1

o f t h e Te nne s s e e Rul e s of Evi de nc e :



        Rul e 8 01.            De f i ni t i ons .

                  The f ol l owi ng de f i ni t i ons a ppl y unde r t hi s
        ar t i cl e:
          ( a ) St a t e me nt .      A " s t a t e me nt " i s ( 1) a n or a l or
        wr i t t e n a s s e r t i on or ( 2) nonve r ba l c onduc t of a pe r s on
        i f i t i s i nt e nde d by t he pe r s on a s a n a s s e r t i on.
          ( b) De c l a r a nt .      A " d e c l a r a nt " i s a pe r s on who ma ke s a
        s t a t e me nt .
          ( c ) He a r s a y.      " He a r s a y" i s a s t a t e me nt , 2 ot he r t ha n
        o n e ma de by t he de c l a r a nt whi l e t e s t i f yi ng a t t he t r i a l
        o r he a r i ng, of f e r e d i n e vi de nc e t o pr ove t he t r ut h of
        t h e ma t t e r a s s e r t e d.



                 A c ur s or y e xa mi na t i on of t he de pos i t i on of Shi r l e y

Ha mi l t o n a nd Spe c i a l Age nt Pr e s l e y de mons t r a t e s t ha t c e r t a i n

t e s t i mo ny e l i c i t e d i s c l e a r l y not he a r s a y.                For e xa mpl e , a s t o

M . Ha mi l t on, s he t e s t i f i e d a s t o t he f ol l owi ng f a c t s a bout t he
 s

t i me of M . Smi t h' s d i s a pp e a r a nc e :
           r




        2
                 Or a l   or    wr i t t e n o r   non- ve r ba l   conduc t   i nt e nde d as   an a s s e r t i on.

                                                             3
                1.       He r t he n hus ba nd, Bobby Cha dwi c k, c a me i nt o t he i r

h o me a n d " ha d bl ood down hi s s hi r t , down hi s pa nt s . "

Ad d i t i o na l l y, on t hi s oc c a s i on, " he ha d a bi l l f ol d s t r e t c he d o u t

i n h i s ha nd.       I s e e n - - I don' t know i f i t wa s a dr i ve r ' s l i c e n s e

o r a n I D or wha t .           I t j us t ha d a pi c t ur e of M . Smi t h. "
                                                                   r                    On t h e

s a me o c c a s i on, he t ook out a r e vol ve r a nd l a i d i t on t he c of f e e

t a bl e .   For s e ve r a l d a ys t he r e a f t e r , M . Smi t h wa s s i c k a nd c ou l d
                                                           r

n o t e a t nor dr i nk.



                2.       Tha t s ome t i me l a t e r , a t he r hus ba nd' s r e que s t , s h e

a c c o mp a ni e d hi m t o t he home of De no M Ke nz i e , whe r e he r e move d a n
                                                 c

e n v e l o p e f r om M . M Ke nz i e ' s ma i l box a nd ha nde d i t t o he r .
                        r   c                                                                 W en
                                                                                               h

s h e o p e ne d t he e nve l ope s he f ound i t c ont a i ne d $3000.



                I t f ur t he r a ppe a r s t ha t e ve n s ome s t a t e me nt s t ha t a r e

h e a r s a y mi ght be e xc e pt i ons t o t he ge ne r a l r ul e .       Rul e 803,

Te n n e s s e e Rul e s of Evi de nc e , 3r d Ed.        W a l s o poi nt out wi t hou t
                                                           e

t r y i n g t o mi c r o- ma na ge t he Cha nc e l l or ' s t r i a l of t hi s c a s e t ha t

q u e s t i o ns a nd c omma nds a r e a s a ge ne r a l r ul e a dmi s s i bl e .       Se c t i o n

8 0 1 . 9 , Te nne s s e e La w of Ev i de nc e , 3r d Ed.



                Fi na l l y, a s t o t ha t por t i on of M . Ba l i l e s '
                                                           s                      a ppe a l

wh i c h a s s e r t s s he s houl d ha ve be e n gr a nt e d a s umma r y j udgme nt , we

c a n n o t f i nd t ha t t he undi s put e d pr oof s hows M . Smi t h i s de c e a s e d
                                                             r

o r t h a t hi s de a t h r e s ul t e d a s a l l e ge d i n t he c ompl a i nt " f r om

b o d i l y i nj ur i e s s us t a i ne d t hr ough e xt e r na l , vi ol e nt , a nd

a c c i d e nt a l me a ns . "



                                                  4
               As t o t he de pos i t i on of Spe c i a l Age nt Pr e s l e y, we

r e c o g n i z e t ha t muc h of i t mi ght not be a dmi s s i bl e a s vi ol a t i ve o f

t h e h e a r s a y r ul e but ot he r por t i ons a r e a nd, wi t h t hi s de pos i t i o n

a s wi t h t he de pos i t i on of M . Ha mi l t on, t he r ul i ngs of t he Tr i a l
                                    s

Co u r t s houl d be on a n a ns we r - by- a ns we r ba s i s whi c h c oul d ve r y

we l l b e i nf l ue nc e d by t he t e s t i mony r e c e i ve d a t t r i a l pr i or t o

t h e o f f e r of t he t e s t i mony c ont a i ne d i n t he de pos i t i ons .



               I t a ppe a r s t he pr i nc i pa l c onc e r n a s t o M . W l l a c e ' s
                                                                        r   a

a p p e a l i s t ha t M . Ha mi l t on' s na me woul d be c ome known t o M .
                        s                                                   r

Ch a d wi c k whi c h woul d pl a c e he r i n pe r i l .       The r e c or d di s c l os e s

t h a t M . Cha dwi c k kne w t ha t M . Ha mi l t on wa s f ur ni s hi ng
         r                            s

i n f o r ma t i on t o t he l a w e nf or c e me nt a ut hor i t y a nd gr a nt i ng a

p r i v i l e ge t o pr ot e c t he r woul d be f ut i l e .     W a c c or di ngl y
                                                                  e

c o n c l u d e t ha t our gr a nt of a n i nt e r l oc ut or y a ppe a l a s t o M .
                                                                                   r

W l l a c e wa s i mpr ovi de nt a nd hi s a ppe a l i s a c c or di ngl y di s mi s s e d .
 a



               For t he f or e goi ng r e a s ons we di s mi s s t he a ppe a l of M .
                                                                                    r

W l l a c e , v a c a t e t he o r de r of t he Tr i a l Cour t s t r i ki ng t he
 a

d e p o s i t i ons of M . Ha mi l t on a nd Spe c i a l Age nt Pr e s l e y, a nd a f f i r m
                        s

h i s o r d e r de nyi ng s umma r y j udgme nt t o M . Ba l i l e s .
                                                     s                         The c a us e i s

r e ma n d e d f or f ur t he r pr oc e e di ngs not i nc ons i s t e nt wi t h t hi s

opi ni on.     Cos t s of a ppe a l a r e a dj udge d one - ha l f a ga i ns t M .
                                                                                s

Ba l i l e s a nd o ne - ha l f a ga i ns t Home Be ne f i c i a l .




                                                5
                                     _______________________________
                                     Hous t on M Godda r d, P. J .
                                                .


CONCUR:



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .



_ _ _ _ _ _ _ _ ________________________
W l l i a m H. I nma n, Sr . J .
  i




                                           6